EXHIBIT SOLUTIA INC. TO THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. AS TRUSTEE INDENTURE DATED AS OF OCTOBER 15, 2009 PROVIDING FOR ISSUANCE OF SENIOR DEBT SECURITIES IN SERIES SOLUTIA INC. RECONCILIATION AND TIE BETWEEN TRUST INDENTURE ACT OF 1939 AND INDENTURE, DATED AS OF Trust Indenture Act Section Indenture Section Section310 (a)(1) 609 (a)(2) 609 (a)(3) Not Applicable (a)(4) Not Applicable (b) 608 610 Section311 (a) 613 (b) 613 Section312 (a) 701 702 (b) 702 (c) 702 Section313 (a) 703 (b) 703 (c) 703 (d) 703 Section314 (a) 704 (a)(4) 1006 (b) Not Applicable (c)(1) 102 (c)(2) 102 (c)(3) Not Applicable (d) Not Applicable (e) 102 Section315 (a) 601, 603 (b) 602 703 (c) 601 (d) 601 (d)(1) 601, 603 (d)(2) 601 (d)(3) 601 (e) 514 Section316 (a)(1)(A) 512 (a)(1)(B) 513 (a)(2) Not Applicable (b) 507, 508 (c) 512, 513 Section317 (a)(1) 503 (a)(2) 504 (b) 1003 Section318 (a) 107 Note:This reconciliation and tie shall not, for any purpose, be deemed to be a part of the Indenture. TABLE OF CONTENTS ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL INFORMATION 1 SECTION 101 Definitions 1 SECTION 102 Compliance Certificates and Opinions 6 SECTION 103 Form of Documents Delivered to Trustee 6 SECTION 104 Acts of Holders 7 SECTION 105 Notices, Etc., to Trustee and Company 7 SECTION 106 Notice to Holders; Waiver 8 SECTION 107 Conflict with Trust Indenture Act 8 SECTION 108 Effect of Headings and Table of Contents 8 SECTION 109 Successors and Assigns 8 SECTION 110 Separability Clause 8 SECTION 111 Benefits and Designations of Indenture 8 SECTION 112 Governing Law 8 SECTION 113 Legal Holidays 9 SECTION 114 Waiver of Jury Trial 9 SECTION 115 Force Majeure 9 ARTICLE TWO SECURITY FORMS 9 SECTION 201 Forms Generally 9 SECTION 202 Form of Face of Security 9 SECTION 203 Form of Reverse of Security 11 SECTION 204 Additional Provisions Required in Book-Entry Security 14 SECTION 205 Form of Trustee’s Certificate of Authentication 14 ARTICLE THREE THE SECURITIES 14 SECTION 301 Amount Unlimited; Issuable in Series 14 SECTION 302 Denominations 16 SECTION 303 Execution, Authentication, Delivery and Dating 16 SECTION 304 Temporary Securities 18 SECTION 305 Registration, Registration of Transfer and Exchange 18 SECTION 306 Mutilated, Destroyed, Lost and Stolen Securities 19 SECTION 307 Payment of Interest; Interest Rights Preserved 20 SECTION 308 Persons Deemed Owners 21 SECTION 309 Cancellation 21 SECTION 310 Computation of Interest 21 SECTION 311 CUSIP Numbers 21 ARTICLE FOUR SATISFACTION AND DISCHARGE 21 SECTION 401 Satisfaction and Discharge of Indenture 21 SECTION 402 Application of Trust Money; Indemnification 22 SECTION 403 Satisfaction, Discharge and Defeasance of Securities of any Series 23 SECTION 404 Reinstatement 24 ARTICLE FIVE REMEDIES 24 SECTION 501 Events of Default 24 SECTION 502 Acceleration of Maturity; Rescission and Annulment 25 SECTION 503 Collection of Indebtedness and Suits for Enforcement by Trustee 26 SECTION 504 Trustee May File Proofs of Claim 27 SECTION 505 Trustee May Enforce Claims Without Possession of Securities 27 SECTION 506 Application of Money Collected 27 SECTION 507 Unconditional Right of Holders to Receive Principal, Premium and Interest 28 SECTION 508 Restoration of Rights and Remedies 28 SECTION 509 Rights and Remedies Cumulative 28 SECTION 510 Delay or Omission Not Waiver 29 SECTION 511 Control by Holders 29 SECTION 512 Waiver of Past Defaults 29 SECTION 513 Undertaking for Costs 29 i ARTICLE SIX THE TRUSTEE 30 SECTION 601 Certain Duties and Responsibilities 30 SECTION 602 Notice of Defaults 30 SECTION 603 Certain Rights of Trustee 30 SECTION 604 Not Responsible for Recitals or Issuance of Securities 31 SECTION 605 May Hold Securities and Serve as Trustee Under Other Indentures 31 SECTION 606 Money Held in Trust 32 SECTION 607 Compensation and Reimbursement 32 SECTION 608 Disqualification; Conflicting Interests 32 SECTION 609 Corporate Trustee Required; Eligibility 32 SECTION 610 Resignation and Removal; Appointment of Successor 33 SECTION 611 Acceptance of Appointment by Successor 34 SECTION 612 Merger, Conversion, Consolidation or Succession to Business 34 SECTION 613 Preferential Collection of Claims Against Company 35 SECTION 614 Appointment of Authenticating Agent 35 SECTION 615 Investment of Certain Payments Held by the Trustee 36 ARTICLE SEVEN HOLDERS’ LISTS AND REPORTS BY TRUSTEE AND COMPANY 36 SECTION 701 Company to Furnish Trustee Names and Address of Holders 36 SECTION 702 Preservation of Information; Communications to Holders 37 SECTION 703 Reports by Trustee 37 SECTION 704 Reports by Company 37 ARTICLE EIGHT CONSOLIDATION, MERGER, CONVEYANCE, TRANSFER OR LEASE 37 SECTION 801 Company May Consolidate, Etc., Only on Certain Terms 37 SECTION 802 Securities to be Secured in Certain Events 38 SECTION 803 Successor Substituted 38 ARTICLE NINE SUPPLEMENTAL INDENTURES 38 SECTION 901 Supplemental Indentures Without Consent of Holders 38 SECTION 902 Supplemental Indentures with Consent of Holders 39 SECTION 903 Execution of Supplemental Indentures 40 SECTION 904 Effect of Supplemental Indentures 40 SECTION 905 Conformity with Trust Indenture Act 40 SECTION 906 Reference in Securities to Supplemental Indentures 40 ARTICLE TEN COVENANTS 41 SECTION 1001 Payment of Principal, Premium and Interest 41 SECTION 1002 Maintenance of Office or Agency 41 SECTION 1003 Money for Securities Payments to Be Held in Trust 41 SECTION 1004 Statement as to Compliance 42 SECTION 1005 Corporate Existence 42 SECTION 1006 Defeasance of Certain Obligations 42 SECTION 1007 Waiver of Certain Covenants 43 SECTION 1008 Statement by Officers as to Default 43 ARTICLE ELEVEN REDEMPTION OF SECURITIES 44 SECTION 1101 Applicability of Article 44 SECTION 1102 Election to Redeem; Notice to Trustee 44 SECTION 1103 Selection by Trustee of Securities to Be Redeemed 44 SECTION 1104 Notice of Redemption 44 SECTION 1105 Deposit of Redemption Price 45 SECTION 1106 Securities Payable on Redemption Date 45 SECTION 1107 Securities Redeemed in Part 45 ii ARTICLE TWELVE SINKING FUNDS 46 SECTION 1201 Applicability of Article 46 SECTION 1202 Satisfaction of Sinking Fund Payments with Securities 46 SECTION 1203 Redemption of Securities for Sinking Fund 46 ARTICLE THIRTEEN IMMUNITY OF INCORPORATORS, STOCKHOLDERS, OFFICERS, DIRECTORS AND EMPLOYEES 46 SECTION 1301 Exemption from Individual Liability 46 iii INDENTURE, dated as of between SOLUTIA INC., a corporation duly organized and existing under the laws of the State of Delaware (herein called the “Company”), having its principal office at P.O. Box 66760, 575 Maryville Centre Drive, St. Louis, Missouri 63166-6760, and The Bank of New York Mellon Trust Company, N.A., a national banking association, as Trustee (herein called the “Trustee”). RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its senior unsubordinated unsecured debentures, notes or other evidences of indebtedness (herein called the “Securities”), to be issued in one or more series as provided in this Indenture. All things necessary to make this Indenture a valid and legally binding agreement of the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH: For and in consideration of the premises and the purchase of the Securities by the Holders thereof, it is mutually agreed, for the equal and proportionate benefit of all Holders of the Securities or of series thereof, as follows: ARTICLE ONE DEFINITIONS AND OTHER PROVISIONS OF GENERAL APPLICATION SECTION 101Definitions. For all purposes of this Indenture, except as otherwise expressly provided or unless the context otherwise requires: (1) the terms defined in this Article have the meanings assigned to them in this Article and include the plural as well as the singular; (2) all other terms used herein which are defined in the Trust Indenture Act, either directly or by reference therein, have the meanings assigned to them therein; (3) all accounting terms not otherwise defined herein have the meanings assigned to them in accordance with generally accepted accounting principles, and except as otherwise expressly provided herein, the term “generally accepted accounting principles” with respect to any computation required or permitted hereunder shall mean such accounting principles as are generally accepted at the date of the computation in the United States of America; and (4) the words “herein”, “hereof” and “hereunder” and other words of similar import refer to this Indenture as a whole and not to any particular Article, Section or other subdivision. “Act”, when used with respect to any Holder, has the meaning specified in Section “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any specified Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Authenticating Agent” means any Person authorized by the Trustee pursuant to Section614 to act on behalf of the Trustee to authenticate Securities of one or more series. “Board of Directors” means either the board of directors of the Company or any duly authorized committee of that board. “Board Resolution” means a copy of a resolution certified by the Secretary or an Assistant Secretary of the Company to have been duly adopted by the Board of Directors and to be in full force and effect on the date of such certification, and delivered to the Trustee. “Book-Entry Security” means a Security in the form prescribed in Section 204 evidencing all or part of a series of Securities, issued to the Depositary for such series or its nominee, and registered in the name of that Depositary or that nominee. “Business Day”, when used with respect to any Place of Payment, means each Monday, Tuesday, Wednesday, Thursday and Friday which is not a day on which banking institutions in that Place of Payment are authorized or obligated by law to close. “Commission” means the Securities and Exchange Commission, as from time to time constituted, created under the Securities Exchange Act of 1934, or, if at any time after the execution of this instrument such Commission is not existing and performing the duties now assigned to it under the Trust Indenture Act, then the body performing such duties at such time. “Company” means the Person named as the “Company” in the first paragraph of this instrument until a successor Person shall have become such pursuant to the applicable provisions of this Indenture, and thereafter “Company” shall mean such successor Person. “Company Request” and “Company Order” mean, respectively, a written request or order signed in the name of the Company by its Chairman or Vice Chairman of the Board, its President, its Chief Financial Officer, or a Vice Chairman or Vice President of the Company, and also by its Treasurer, an Assistant Treasurer, its Controller, an Assistant Controller, its Secretary or an Assistant Secretary, and delivered to the Trustee. “Consolidated Net Tangible Assets” means the aggregate amount of assets (less applicable reserves and other properly deductible items) after deducting therefrom (a) all current liabilities (excluding any thereof constituting Funded Debt by reason of being renewable or extendible) and (b) all goodwill, trade names, trademarks, patents, unamortized debt discount and expense and other like intangibles, all as set forth on the most recent balance sheet of the Company and its consolidated subsidiaries and computed in accordance with generally accepted accounting principles. “Corporate Trust Office” means an office of the Trustee for Securities of any series at which at any particular time its corporate trust business shall be administered, which office of The Bank of New York Mellon Trust Company, N.A., at the date of the execution of this Indenture is located at 2 North LaSalle Street, Suite 1020, Chicago, IL 60602, Attn:Corporate Trust
